Citation Nr: 1128158	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-47 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as due to service-connected disability of residuals of fractured maxillary sinus wall with nerve damage to the right side of the face.

2.  Entitlement to an evaluation in excess of 10 percent for scars to the right facial area.

3.  Entitlement to a compensable evaluation for residuals of a fractured jaw.

4.  Entitlement to a rating in excess of 10 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face.

5.  Entitlement to an initial compensable evaluation for a facial tic.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs
ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Philadelphia, Pennsylvania, respectively.

In accordance with a holding of the United States Court of Appeals for Veterans Claims (Court) finding that the scope of a claim of entitlement to service connection for a psychiatric disorder is a broad one, the Veteran's claim of entitlement to service connection for depression is deemed to be a claim of entitlement to service connection for any diagnosed acquired psychiatric disorder and will be adjudicated as such.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has previously been denied service connection for an anxiety disorder, claimed as posttraumatic stress disorder.

The issues of entitlement to rating in excess of 10 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face and entitlement to an initial compensable rating for a facial tic are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric (mood) disorder developed in 2005, subsequent to a work-related back injury, and loss of ability to continue employment and is not attributable to a service-connected disability.  

2.  The Veteran has three scars, one each to his scalp, eyebrow and right cheek.  None measure greater than 1 cm x .5 cm, and all are superficial and nontender.  There is some right asymmetry of facial contour, not attributable to his facial scars.

3.  The Veteran's fractured jaw residuals are shown to have range of right lateral excursion from 0 to 11 millimeters (mm), left lateral excursion from 0 to 12 mm, and inter-incisal range from zero to 42 mm; no displacement of the mandible is clinically demonstrated.

CONCLUSIONS OF LAW

1.  An acquired psychiatric (mood) disorder was not incurred or aggravated while on active duty, and is not due to or aggravated residuals of a fractured maxillary sinus with right facial nerve damage.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for a rating in excess of 10 percent for facial scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7802, 7804 (2008 & 2010).

3.  The criteria for a compensable rating for residuals of a fractured jaw are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.150, Diagnostic Codes 9904-9905 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 correspondence of the information and evidence needed to substantiate and complete a claim for service connection and secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice of how disability ratings and effective dates are determined.  In the initial claim for compensation benefits, the Veteran indicated he was seeking secondary service connection and not increased ratings.  See May 2008 VA Form 21-4138, Statement in Support of Claim.  Based on the evidence of record, the RO adjudicated claims for increase in the rating decision on appeal.  In July 2009, the RO provided the Veteran with the criteria for evaluating the relevant service-connected disabilities.  The claim was readjudicated in the October 2009 statement of the case.  Thus, even though the Veteran was provided with notice of the evidence necessary to establish an increased rating after the rating decision on appeal, he has not been prejudiced by such timing error.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The claims file contains VA medical records and various private records submitted by the Veteran.  The Veteran was provided a VA examinations in August and December 2008 and August 2009.  The examinations are adequate for rating purposes, which is explained in more detail below.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Laws and Regulations-Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, service connection may be granted where the disability is proximately due to or the result of an already service-connected disability.  38 C.F.R. § 3.310.  Finally, compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Factual Background and Analysis

In May 2008, the Veteran filed a claim for entitlement to service connection for depression due to his facial scars.  

Service treatment records are negative for treatment for, complaints of, or diagnosis of a psychiatric disorder.  

The Veteran previously filed a claim for service connection for posttraumatic stress disorder; he described his fall in service (which resulted in his facial injuries) as his stressor.  

In February 1994, the Veteran was afforded a VA posttraumatic stress disorder examination.  At that time the Veteran was not found to suffer from any psychiatric disorder.  He was denied service connection for a nervous condition (claimed as posttraumatic stress disorder) in an unappealed August 1994 rating decision.

A March 2008 VA psychiatry note showed the Veteran had a diagnosis of depressed disorder, not otherwise specified.  He had recently stopped taking his prescription medications and had an increase in feelings of irritability and depression.  He also described familial aggravations of his mood.

In May 2008, the Veteran "attributed his depressed mood to stressors of unemployment, interpersonal relations with his former wife, and [attention deficit, hyperactivity disorder] son."  He reported fighting with his ex-wife regarding custody of their son and false criminal charges she reported against him.  In June 2008, he was noted to have a history of anxiety and depression.  He continued to have conflicts with his ex-wife and recognized "he could not control the dysfunctional relationship between his former wife and her family."  

An August 2008 VA psychiatry note indicated the Veteran had a history of depression and anxiety dating from one year prior; notably from when "he became disabled and unemployed."  He reported that his most prominent stressors were unemployment, medical problems and the custody situation regarding his son.
In August 2008, the Veteran was afforded a VA examination; his claims file was reviewed in conjunction with the examination.  At the time of the examination, he was receiving treatment for low back pain, neuropathy, post-laminectomy syndrome of the lumbar region, facial pain and dental pain.  He reported falling 20 feet and landing on his face in service in 1992.  He sustained extreme facial and dental injuries and underwent surgery at that time.  He worked for a cable company for many years after service, and in March 2005, he fell off a truck at work and severely injured his back, requiring surgery.  He reported receiving Social Security Disability and Worker's Compensation for his back injury.  He also reported a very difficult marriage, which began in 1996 and ended in 2004.  He had sole custody of his son after the divorce for three and one-half years, until he released custody to his former wife at the request of his son.  The Veteran was "very saddened" by his son's choice to live with his former wife.  He had a history of alcohol and substance abuse, with abstinence since January 2005.  

On mental status examination, the Veteran walked with a limp, and had grown a beard to cover up his facial scars.  He had an occasional facial tic during the interview.  The Veteran appeared depressed when discussing his injuries and his inability to work.  He became agitated when discussing his former wife.  He was diagnosed with a mood disorder due to chronic pain.  His "facial and dental pain contribute to the diagnosis of mood disorder due to chronic pain.  However, it is the opinion of [the examiner] that the chronic pain associated with the Veteran's back injury contributes more significantly to the diagnosis of mood disorder due to chronic pain than does the Veteran's facial and dental pain."  The Veteran's tic was noted to be "very faint," and did not contribute to the diagnosis of a mood disorder.   His scars were not noticeable, largely due to facial hair, and did not contribute to the diagnosis of mood disorder due to chronic pain.  It was noted that his severe deficit in vocational functioning was due to the pain associated with his lower back injury.

In July 2009, it was reported in a psychiatry note that the Veteran had a long history of neck and leg pain managed by pain service.  He reported financial problems leading to arguments with his current wife.  He was assessed with a depressive disorder with anxiety.  In August 2009, he reported that he was doing well.  He denied mood changes.  

A pain management evaluation from September 2009 showed the Veteran had a pain level of 4-5 out of 10.  He indicated that the location of pain was his neck and back.  He also mentioned limitation of motion of his shoulder.  There was no mention of facial pain.

In October 2009, the Veteran was noted to have a three-year history of anxiety and depression.  He reported being unemployed since 2004.  He also reported a long history of neck and leg pain managed by pain service.  A pain clinic note from October 2009 noted he received continued treatment for chronic neck and back pain.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Based on a review of the available evidence the Board finds that service connection for a psychiatric disorder, to include depression, to include as due to service-connected residuals of a facial injury is not warranted.  As noted above, the Veteran was not diagnosed with a psychiatric disorder in service or within one year of discharge from service.

The Veteran initially filed his claim for entitlement to secondary service connection for depression as related to his service-connected facial scars.  There is no indication in the claims file that the Veteran's anxiety, mood and depressive disorders are related to his facial scars.  The August 2008 VA examiner noted that the Veteran had a beard which made any facial scars unnoticeable.
The Veteran's facial injuries occurred in 1991 and were extensive.  During a 1994 VA psychiatric examination he was noted to not suffer from a psychiatric disorder.  He was not diagnosed with a psychiatric disorder until more than 10 years after discharge from service and his facial injury.

VA psychiatric treatment notes from 2008 indicated the Veteran history of anxiety and depressive disorders are related to his unemployment and interpersonal relationships.  He is shown to have first sought psychiatric treatment subsequent to his March 2005 work-related spine injury.

The August 2008 VA examiner noted that the Veteran's mood disorder was attributable to his chronic pain.  The Board notes that the examiner diagnosed the mood disorder as solely due to chronic pain despite the extensive history regarding interpersonal problems discussed by the Veteran.  The examiner attributed the Veteran's chronic pain to his work-related spine injury and to his in-service facial and dental injuries.  The examiner noted that the Veteran's spinal pain was a more significant contributor to his chronic pain, but opined that his facial and dental pain contributed to his chronic pain.  He also noted that the Veteran's unemployment contributed to his psychiatric disorder, and that he was unemployed due to his spinal injury.

VA pain management notes contained in the claims file show that the Veteran received pain management due to back, neck and leg pain.  There was no indication in the claims file that the Veteran sought pain management for his facial or dental injuries.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is competent to report the symptoms associated with his acquired psychiatric disorder.

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra. (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds that the Veteran was not credible in reporting his psychiatric stressors.  The Veteran never mentioned his facial scars, tic, pain or dental problems during his outpatient psychiatric treatment except when discussing fighting for benefits with the VA.  He reported his pain during pain management as stemming from his back, neck and leg.  Yet when he underwent a VA psychiatric examination in August 2008 he reported that symptoms from his in-service facial and dental injury were stressors causing his depression.

In contrasting the opinion of the August 2008 VA examiner with the opinions of the Veteran's treating VA physician and social worker, the Board finds the August 2008 VA examiner's opinion less probative.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the Court has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, even though the August 2008 VA examiner noted that he reviewed the claims file, he did not address 1994 psychiatric examination where the Veteran was found to not suffer from a psychiatric disorder (although, significantly, this psychiatric examination occurred post-facial and dental injuries and pre-work-related spinal injury).  The examiner also did not note the Veteran's treating physician's March 2008 statement that he did not suffer from depression/anxiety disorders until after his March 2005 work injury and subsequent unemployment.  Additionally, although the examiner noted the Veteran was receiving pain management through the VA, he did not note that the pain management was for neck, back, and leg pain, and was not associated with facial or dental pain.  Lastly, as noted above, the majority of the Veteran's outpatient psychiatric treatment dealt with interpersonal problems, and unemployment/financial concerns.  The examiner noted the Veteran's interpersonal problems in his history section but did not opine that these contributed to his mood disorder even though he noted the Veteran became "agitated" when discussing his former wife.  Overall, the Board finds that the VA treating psychiatrist's and social worker's indication that the Veteran's anxiety and depressive disorders are attributable to his unemployment, interpersonal problems, and chronic neck/back pain are more probative than the opinion of the August 2008 examiner.  As such, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as due to service-connected facial injuries is not warranted.

Laws and Regulations-Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Indeed, the Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007) that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate in evaluating the Veteran's service-connected disabilities.

Scars

The Board observes that changes were made to the rating criteria for the skin effective October 23, 2008.  Specifically, the amendment revised Diagnostic Codes 7801, 7802, 7804 and 7805.  Diagnostic Code 7803 was removed.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2010).  The Veteran's claim for benefits was filed prior to October 23, 2008.  Thus, the Board will not consider the revised criteria.

Under the relevant criteria in effect from August 30, 2002, the Veteran's skin disorders may be rated under Diagnostic Codes 7800, 7803, and 7804.

Diagnostic Code 7800 provides ratings for disfigurement of the head face or neck and affords a 10 percent rating with one characteristic of disfigurement.  It provides a 30 percent rating with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Note (1) provides that the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more inches (13 or more centimeters (cm.)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (3): provides that unretouched color photographs should be taken into consideration when evaluating under these criteria.

Diagnostic Code 7803, for superficial and unstable scars, and Diagnostic Code 7804, for scars that are superficial and painful on examination both warrant a 10 percent evaluation. Diagnostic Codes 7803, 7804.

The Veteran has been rated 10 percent for scars to the right facial area since September 1992.  This rating is protected because at the time of the initial evaluation, the rating criteria for scars was different, and a 10 percent rating was provided when a facial scar was deemed to be moderately disfiguring or it was painful and tender on examination.  Under VA law, an evaluation cannot be reduced based on a change in the rating schedule.  (Public Law (PL) 102-86 states that a rating evaluation cannot be reduced solely because of a change to the rating schedule subsequent to August 13, 1991.)

A May 1996 VA scar examination noted the Veteran had scars to the face with no sensation in some areas.  Color photographs with measurements were attached to the examination.  One scar appeared to measure 1 cm x .01 cm, and was not discolored.  A scar to his upper right cheek appeared to measure 0.5 cm x 0.3 cm, and was not discolored.  A scar to his right eyebrow area appeared to measure 4 cm x 1.5 cm (at its widest part).  

In August 2009, the Veteran was again afforded a VA scars examination; his claims file was not reviewed in conjunction with the examination.  However, as it was a scars evaluation, where physical evaluation of relatively immutable characteristics, a lack of claims file review does not detract from the effectiveness of the examination, as the issue involves what the current status is of the disability.  On examination the Veteran denied pain, but reported some right facial numbness.  The examiner described the three scars as: (1) posterior right scalp: 1 cm x 0.5 cm; (2) right lateral eyebrow: 0.5 cm x 0.3 cm; (3) right upper cheek: 0.3 cm x 0.5 cm.  There was no pain in the scars on examination.  There was no adherence to underlying tissue.  The texture of the skin was unchanged, and the scars were noted to be stable.  There was no elevation or depression of the scars.  The scars were described as superficial, with no inflammation, keloid, or edema.  There was no gross facial distortion, but the examiner noted right asymmetry of facial contour with a prominent right cheek.  There was no limitation of motion due to the scars, and there was no disfigurement or disfiguring scar of the head face or neck.  The examiner stated that it was his opinion that the scars were of a mild functional and/or cosmetic impairment.

There were no VA treatment records regarding the Veteran's scars.  As noted above, during the VA mood examination, the examiner noted that the Veteran's scars were not noticeable. 

As Diagnostic Codes 7801 and 7802 deal with scars other than to the head, face or neck, they are not applicable in this case.

The Veteran's scars were noted to be stable and superficial.  The scars were not painful on objective examination or subjective complaint.  The Veteran reported some numbness, but he is separately service connected for nerve damage to the right side of his face due to numbness.  As such, the Veteran does not meet the standards for a compensable rating under Diagnostic Codes 7803 or 7804.

The Veteran has argued that his scars are sufficiently disfiguring to warrant an increased rating.  While the August 2009 examiner noted the Veteran had right asymmetry of facial contour with prominent right cheek, this asymmetry was not due to his facial scars.  He was noted to not have any disfiguring scar of the head, face or neck.  Between 1996 and 2009 it appears that the scars have improved.  The 2009 examiner noted that two of the scars were 0.5 cm at their widest part, which is close to one of the disfigurement characteristics (a scar at least one-quarter inch (0.6 cm.) wide at widest part).  Even given this characteristic of disfigurement, the Veteran still does not warrant a higher rating under Diagnostic Code 7800, as he needs a second characteristic of disfigurement for the next higher rating of 30 percent.  As such, the evidence in the claims file does not show that a rating in excess of 10 percent is warranted for right sided facial scars at any point during the appeals period.

Residuals of a fractured jaw

The Veteran's residuals of a fractured jaw are currently rated as noncompensable under Diagnostic Code 9904, for malunion of the mandible (evaluated on the basis of the resulting degree of impairment of motion and the relative loss of masticatory function).  

Pertinent dental rating criteria under 38 C.F.R. § 4.150, Diagnostic Code 9904, provides a 0 percent (noncompensable) disability rating for slight displacement of the mandible.  A 10 percent disability evaluation is contemplated for moderate displacement, and a 20 percent disability evaluation is warranted for severe displacement.  Ratings are dependent upon the degree of motion and relative loss of masticatory function.  Id.

Limited motion of the temporomandibular articulation is evaluated under the criteria of 38 C.F.R. § 4.150, Diagnostic Code 9905 as follows: a 10 percent rating is assigned for range of lateral excursion of 0 to 4 millimeters (mm) or for inter-incisal range of 31 to 40 mm.  A 20 percent rating is assigned for inter-incisal range of 21 to 30 mm.  A 30 percent rating is assigned for inter- incisal range of 11 to 20 mm.  A 40 percent rating is assigned for inter-incisal range of 0 to 10 mm.

Ratings for limited inter-cisal movement shall not be combined with ratings for limited lateral excursion.  See Note to Diagnostic Code 9905.

38 C.F.R. § 4.150, Diagnostic Code 9913 establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a maximum 40 percent disability rating is warranted for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating for the loss of all upper and lower teeth on one side.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Id.

In May 2008, the Veteran filed a claim for "a dental condition due to [his] service-connected nerve condition."  In the October 2008 rating decision on appeal, the RO noted that his claim for service connection for a dental condition was taken as a claim for an increased rating for residuals of a fractured jaw.

In December 2008, the Veteran was afforded a VA examination; his claims file was not available or reviewed by the examiner, although the examiner noted the medical record was reviewed.  The Board finds that the examiner not reviewing the claims file does not make the examination inadequate.  As to the service-connected disability, the issue involves what the current status is of the disability.  The examiner provided detailed clinical findings pertaining to the service-connected disability, which the Board finds sufficiently established the current level of severity.

The examiner noted that the Veteran's 1991 injury resulted in fracture of the right lower jaw and paralysis of the 7th cranial nerve (facial nerve).  He noted that the Veteran had a lack of feeling on the right side of face in the sensory distribution of the 7th cranial nerve.  The Veteran argued that his inability to feel tooth pain on the right side of his jaw caused him to delay seeking dental treatment and lead to increased dental problems.  He was noted to have multiple restored teeth in good repair, a temporary filling, one carious lesion and no indication of periodontal disease.  He had no functional impairment due to loss of motion of the mandible and no loss of masticatory function.  He was missing teeth numbers 17, 18, 31, and 32.  Evaluation of the tempromandibular joint showed no deviations on opening or closing, no popping, clicking or crepitus.  He had no sensitivity to palpation of the tempromandibular joint or muscles of mastication.  There was no limitation of range of motion of the mandible.  His interincisal range of motion was to 42 mm.  His right lateral excursion was to 11 mm, and his left lateral excursion was to 12 mm.  There was no bone loss of the maxilla, mandible or hard palate.  X-ray taken in December 2008 revealed no residual radiographic evidence of a right jaw fracture.  He was diagnosed with functional dentition and a well-healed lower jaw fracture with "good intercupation of upper and lower teeth."  The examiner noted that since the Veteran was not service connected for damage to the 5th cranial nerve there was no basis for secondary service connection for a dental condition.  

The Veteran is service connected for neuralgia of the 5th cranial nerve; however, the December 2008 VA examiner's incorrect statement does not impact the applicability of the December 2008 VA examination as it provided the necessary physical examination and tests required to rate the Veteran's residuals of a fractured jaw.

Based upon the evidence of record, the Veteran does not warrant a compensable rating for residuals of a fractured jaw.  The record also reflects that although the Veteran contends that left mandible fracture residuals are more disabling than currently rated, the evidence does not corroborate his assertions.  X-rays showed no residual evidence of a fractured jaw.  There was no bone loss or palate loss, and the Veteran had a full range of motion of his jaw (both interincisal and lateral excursions).  No displacement of the right mandible is clinically indicated for which a compensable rating might be contemplated under 38 C.F.R. § 4.150, Diagnostic Code 9904.  As there was no loss of substance of body of maxilla or mandible, the Veteran's loss of teeth do not warrant a rating under Diagnostic Code 9913.  Additionally, the Veteran's missing and damaged teeth occurred on both the right and left sides of his maxilla and mandible.


Conclusion

In reaching the determinations above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as due to service-connected disability of residuals of fractured maxillary sinus wall with nerve damage to the right side of the face is denied.

Entitlement to an evaluation in excess of 10 percent for scars to the right facial area is denied.

Entitlement to a compensable evaluation for residuals of a fractured jaw is denied.


REMAND

The October 2008 rating decision (on appeal), in pertinent part: (1) continued a 10 percent rating for residuals of a fractured maxillary sinus wall with nerve damage to the right side of the face under Diagnostic Codes 8405-8207 and (3) granted service connection for a tic associated with residuals of a fractured maxillary sinus wall with nerve damage to the right side of the face with a noncompensable evaluation under Diagnostic Code 8103.  The Veteran has appealed these issues, and the Board finds that further development is necessary prior to adjudication.


Residuals of a fractured maxillary sinus wall with nerve damage to the right side of the face

In an August 1993 rating decision, the Veteran was granted service connection for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face, with an initial rating of 10 percent disabling.  He was noted to have a minimally displaced right zygomatic arch fracture and a fracture of the posteriolateral wall of the maxillary sinus by CAT scan.  A general medical examination showed a history of fractured right zygoma, mandible at the maxillary sinus wall with no residual deformity and cutaneous hypoesthesia over the infraorbital nerve distribution.  He was evaluated under Diagnostic Codes 8405-9910.  At the time, Diagnostic Code 9910 referred to loss of whole or part of the substance of the maxilla, nonunion of, or malunion of the maxilla.  However, the regulations pertaining to the dental section of the Diagnostic Code were revised in 1994 and additional codes were implemented that addressed the criteria in former Diagnostic Code 9910.  Currently Diagnostic Code 9916 addresses malunion or nonunion of the maxilla.  

Additionally, Diagnostic Code 8405, which provides for the evaluation of neuralgia of the fifth (trigeminal) cranial nerve has not changed since the initial evaluation.  

In an August 1994 rating decision it was noted that the Veteran's residuals of fractured maxillary sinus wall with nerve damage to the right side of the face was rated under Diagnostic Codes 8405-8207 (neuralgia of the fifth cranial nerve and incomplete paralysis of the seventh cranial nerve).  

A February 1994 cranial nerve VA examination noted the Veteran had a diagnosed injury of the infraorbital branch of the fifth cranial nerve and subsequent numbness in his right cheek and upper jaw including the teeth on that side.

Disabilities involving the fifth or seventh cranial nerve may be evaluated based on paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305, 8405, 8207, 8307, 8407.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Paralysis is dependent upon relative loss of innervations of facial muscles.  Under Diagnostic Codes 8205 and 8207, a 10 percent evaluation is in order for incomplete, moderate paralysis of the fifth/seventh cranial nerve; a 20 percent evaluation is assigned for incomplete, severe paralysis; and a 30 percent evaluation is assigned for complete paralysis.  For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating criteria direct that ratings for the peripheral nerves are for unilateral involvement; when bilateral combine with application of the bilateral factor.

In August 2008, the Veteran was afforded a VA neurological disorders examination regarding his claim for service connection for a right facial tic.  The examiner noted the Veteran was rated 10 percent for neuralgia of the fifth cranial nerve and a noncompensable rating for malunion of the jaw (residuals of a fractured jaw).  The examiner opined that his right facial tic was secondary to his neuralgia of the fifth facial nerve.

As noted above, the October 2008 rating decision continued a 10 percent rating for residuals of a fractured maxillary sinus wall with nerve damage to the right side of the face under Diagnostic Codes 8405-8207.

Essentially, the diagnostic codes applied to the Veteran's residuals of a fractured maxillary sinus wall with nerve damage to the right side of the face on the October 2008 rating decision address two different cranial nerves (trigeminal and facial) with one evaluation.  The October 2009 statement of the case addressed the issue as incomplete paralysis of the facial nerve (seventh cranial nerve) only.  

While the Veteran was afforded a limited VA neurological disorders examination in August 2008, the examination singularly addressed his claimed right facial tic.  He has not been afforded a VA examination which addresses whether his residuals of a fractured maxillary sinus wall with right facial nerve damage have increased in severity.  The Veteran has contended that his disability has worsened; he is competent to report and assess the severity of his disability.  See 38 C.F.R. § 3.159(a)(2).  He is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC No. 11-95 (1995).  On remand, the Veteran should be afforded a VA examination to address whether his residuals of a fractured maxillary sinus wall with nerve damage to the right side of the face have increased in severity.  The copy of the Disability Examination Worksheet for Cranial Nerves (revised May 1, 2007) should be provided to the examiner prior to the examination.

Facial Tic

The Veteran's appeal for a higher rating for a right facial tic is from the rating decision that granted service connection and assigned the initial noncompensable rating.  The Court has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.

The Veteran was afforded a VA neurological examination in August 2008 to assess his right facial tic.  The examiner determined that the Veteran had "tics on the right side" and attributed the tic to his facial nerve damage.  The examination, however, was not adequate for rating purposes in that it did not discuss the frequency, severity, or muscle groups involved in the tics.  On remand, the Veteran should be scheduled for an additional VA examination which addresses the these criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify all health care providers who have treated him for the residuals of a fractured maxillary sinus wall with right facial nerve damage and/or right facial tic.  The RO/AMC should then secure any pertinent records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  With respect to any identified government record if the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a neurological examination to determine the nature and extent of the residuals of a fractured maxillary sinus wall with right facial nerve damage and right facial tic.  The claims file must be made available to the examiner in conjunction with the examination.  The neurologist must carefully explain the nature and extent of any right sided facial numbness, and right facial tic.  The particular nerves affected by any cranial neuropathy must be specifically identified.  If any neuropathy is caused by something other than diabetes mellitus or residuals of a stroke that fact must be noted and explained.  Regarding the Veteran's right facial tic, the frequency, severity, muscle groups involved must be addressed.  

The RO/AMC must provide the examiner with a copy of the Disability Examination Worksheet for Cranial Nerves prior to the examination.  All necessary tests and studies should be preformed. 

3.  The Veteran must be given adequate notice of the date and place of the requested examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the increased-rating claims should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


